77 F.3d 470
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bruce A. SETTERBERG;  Eugenio Duquesne;  William A. Kinsler;Charles Arthur Bennett, Plaintiffs-Appellants,andRicky A. PIERCE;  James D. Haburn, Sr., Plaintiffs,v.Jim HUNT, Governor;  North Carolina General Assembly;  NorthCarolina Department of Corrections;  North Carolina ParoleCommission;  North Carolina Bar Association;  W. Earl Britt;Malcolm J. Howard;  Terrence W. Boyle;  W.K. Jones,Defendants-Appellees.
No. 95-7750.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 22, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   James C. Fox, Chief District Judge.  (CA-95-505-5-F)
Bruce A. Setterberg, Eugenio Duquesne, William A. Kinsler, Charles Arthur Bennett, Appellants Pro Se.
E.D.N.C.
DISMISSED.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellants noted this appeal outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and are not entitled to relief under Fed.  R.App. P. 4(a)(6).   The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).   The district court entered its order on September 8, 1995;  Appellants' notice of appeal was filed on October 31, 1995.   Appellants' failure to note a timely appeal or obtain an extension of the appeal period deprives this court of jurisdiction to consider this case.   We therefore dismiss the appeal.   In light of the disposition of this appeal, we deny Appellants' motions to file an amended complaint, for discovery, to appoint counsel, for setting pretrial release conditions, application for writs of appearance, motion for relief from judgment, and request for service.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED